Case: 1:18-cv-07686 Document #: 273-1 Filed: 12/17/19 Page 1 of 8 PageID #:3227




        EXHIBIT A
Case: 1:18-cv-07686 Document #: 273-1 Filed: 12/17/19 Page 2 of 8 PageID #:3228
Case: 1:18-cv-07686 Document #: 273-1 Filed: 12/17/19 Page 3 of 8 PageID #:3229




        EXHIBIT B
Case: 1:18-cv-07686 Document #: 273-1 Filed: 12/17/19 Page 4 of 8 PageID #:3230

                                                                         FILED
                                                                         11/8/2019 1:57 PM
                                                                         DOROTHY BROWN
                                                                         CIRCUIT CLERK
                                                                         COOK COUNTY, IL
                                                                         2018L013938




                                           Hearing Date: No hearing scheduled
                                            Case: 1:18-cv-07686 Document #: 273-1 Filed: 12/17/19 Page 5 of 8 PageID #:3231
FILED DATE: 11/8/2019 1:57 PM 2018L013938
                                            Case: 1:18-cv-07686 Document #: 273-1 Filed: 12/17/19 Page 6 of 8 PageID #:3232
FILED DATE: 11/8/2019 1:57 PM 2018L013938
                                            Case: 1:18-cv-07686 Document #: 273-1 Filed: 12/17/19 Page 7 of 8 PageID #:3233
FILED DATE: 11/8/2019 1:57 PM 2018L013938
                                            Case: 1:18-cv-07686 Document #: 273-1 Filed: 12/17/19 Page 8 of 8 PageID #:3234
FILED DATE: 11/8/2019 1:57 PM 2018L013938
